258 S.W.3d 68 (2008)
WILLIAM Donnelly, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68289.
Missouri Court of Appeals, Western District.
June 10, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 29, 2008.
Phillip Gibson, Independence, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Cory Lee Atkins, Office of Attorney General, Jefferson City, MO, for respondent.
Before JAMES E. WELSH, Presiding Judge, PAUL M. SPINDEN, Judge, and ALOK AHUJA, Judge.
Prior report: 181 S.W.3d 134.

ORDER
J.D. WILLIAMSON, JR., Judge.
William Donnelly appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm the judgment in this per curiam order issued pursuant to Rule 84.16(b).